UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-5105


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TYRONNE GREEN,

                 Defendant -   Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:08-cr-00107-RGD-JEB-1)


Submitted:   June 28, 2012                   Decided:   August 2, 2012


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Rodolfo Cejas II, Assistant Federal Public Defenders,
Norfolk, Virginia, for Appellant.     Neil H. MacBride, United
States Attorney, Brian J. Samuels, Assistant U. S. Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyronne       Green       appeals      the    district     court’s         order

revoking his probation and imposing a ten-month sentence.                                    We

affirm.

               In the Petition on Probation, Green was charged with

testing positive for cocaine on three occasions and with failing

to apply a tax refund to court-ordered restitution, as required

by a special condition of probation.                            At his July 25, 2011,

revocation          hearing,        Green    admitted       committing         the    charged

violations.           The    district       court     continued     the   hearing         until

October       24,    2011.      The      court       informed    Green    that       it   would

dismiss the matter if Green were able to remain drug-free until

the   hearing        resumed.         Green   tested        positive     for    cocaine      in

September 2011, and he admitted to this additional violation at

the October hearing.

               According       to    a   probation      violation      worksheet,         which

was before the district court, * Green committed both Grade B and

Grade     C   violations.            See    U.S.      Sentencing    Guidelines            Manual


      *
       Green complains on appeal that the worksheet was not
before the district court.      We note that it was Green’s
responsibility to include the worksheet in the Joint Appendix.
See Fed. R. App. P. 30(a). Further, Green does not dispute the
Government’s statement in its brief that the worksheet was
submitted to the district court.  Nor does he contend that the
Government’s brief misrepresents information contained in the
worksheet.



                                                 2
§ 7B1.1(a),         p.s.    (2011).          Using      the     more     serious     grade

violation, see USSG § 7B1.1(b), p.s., and taking into account

Green’s criminal history category of I, his recommended range of

imprisonment was 4-10 months.              See USSG § 7B1.4(a), p.s.

              The    district     court    revoked       probation       and    imposed   a

ten-month sentence.            In sentencing Green, the court stated that

not only had Green failed to pay court-ordered restitution, but

he had        “reverted to the use of cocaine and . . . been in

possession of it.”

              We apply the same standard of review for probation

revocation as we do for supervised release revocation.                              United

States   v.    Moulden,       478   F.3d     652,       656    (4th    Cir.    2007).     A

revocation     sentence        should   be       affirmed      if   it   is    within   the

applicable            statutory         maximum               and        not       plainly

unreasonable.         United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006).              We first consider whether the sentence is

unreasonable.         Id. at 438.         “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise of discretion than reasonableness review for guideline

sentences.”         Moulden, 478 F.3d at 656.                  We will affirm if the

sentence is not unreasonable.                Crudup, 461 F.3d at 439.              Only if

a sentence is found procedurally or substantively unreasonable

will     we         “decide      whether          the     sentence         is      plainly

unreasonable.”        Id.

                                             3
              In    reviewing       for     reasonableness,         we        “follow[]

generally     the   procedural      and     substantive   considerations            that

[are] employ[ed] in [the] review of original sentences, . . .

with   some    necessary     modifications       to    take   into       account     the

unique nature of . . . revocation sentences.”                 Id.    at 438-39. A

sentence imposed upon revocation of probation is procedurally

reasonable if the district court considered the Chapter Seven

policy    statements       and    the     statutory    factors      applicable        to

revocation sentences under 18 U.S.C. § 3553(a) (2006).                        Moulden,

478 F.3d at 656.          The court need not robotically tick through

every subsection of § 3553(a) when pronouncing sentence.                        Id. at

657.     A revocation sentence is substantively reasonable if the

district court stated a proper basis for concluding that the

defendant      should     receive    the    selected    sentence,        up    to    the

statutory maximum. Crudup, 461 F.3d at 440.                      Ultimately, the

court has broad discretion to revoke probation and to impose a

sentence up to that maximum.              Moulden, 478 F.3d at 656.

              With these principles in mind, we conclude that the

ten-month sentence is not unreasonable.                   Green was sentenced

within the recommended policy statement range of four to ten

months.        Further,     the   district     court’s    explanation          of    the

sentence reveals that the court took the § 3553(a) factors into

consideration when determining the sentence.



                                           4
          We accordingly affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented

in the material before the court and argument would not aid the

decisional process.



                                                        AFFIRMED




                               5